Citation Nr: 0525911	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-19 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What schedular evaluation in excess of 30 percent is 
warranted for asthma since July 1, 1998?

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In June 2003, the Board issued a decision 
determining that the veteran was entitled to no less than a 
30 percent schedular evaluation for asthma for the period 
since July 1, 1998, and remanding the issue of whether he was 
entitled to a schedular rating in excess of 30 percent for 
the same period.  The Board remanded the case again in April 
2004, at that time also denying entitlement to an 
extraschedular evaluation for asthma for any period since 
July 1, 1998.

In a June 2004 statement, the veteran raised the issues of 
entitlement to increased disability ratings for low back and 
pes planus disorders.  These issues are therefore referred to 
the RO for appropriate action.


FINDING OF FACT

For the period from July 1, 1998, the veteran's asthma is not 
productive of a Forced Expiratory Volume in one second (FEV-
1) of less than 56 percent of the predicted value; or a ratio 
of FEV-1 to Forced Vital Capacity (FEV-1/FVC) of less than 56 
percent.  His asthma does not require at least monthly visits 
to a physician for required care of exacerbations or at least 
three courses per year of systemic corticosteroids.


CONCLUSION OF LAW

For the period from July 1, 1998, the criteria for a 
schedular rating in excess of 30 percent for asthma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in July 2003, 
April 2004, and October 2004 collectively fulfill the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence the Board 
finds that VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the VCAA notices provided the veteran in July 
2003, April 2004, and October 2004 postdated the January 1999 
rating decision from which the current appeal originates.  
The Board's April 2004 remand requested that the RO address 
whether the veteran was prejudiced by the order in which the 
rating decision and VCAA notices were promulgated.  The 
January 1999 rating decision, however, advised him of the 
criteria for a rating in excess of 30 percent for asthma, and 
explained why he did not meet the criteria.  The May 1999 
statement of the case again informed him of the criteria for 
a higher rating.  An August 2001 supplemental statement of 
the case (SSOC) provided him with the text of the statutory 
provisions enacted by the VCAA, and a September 2003 SSOC 
provided him with the text of the regulations implementing 
the VCAA.  Following the July 2003, April 2004, and October 
2004 VCAA letters, his claim was readjudicated in a June 2005 
SSOC.

Collectively, the foregoing notices substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  At this stage of the appeal, the Board 
finds that no further notice is needed to comply with the 
VCAA, and that the failure to provide the veteran with VCAA 
notices prior to the January 1999 adjudication did not affect 
the essential fairness of the adjudication.  The prior 
adjudication was not prejudicial to the appellant.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The veteran has neither alleged 
nor shown prejudice from any error in the timing or content 
of the VCAA notices.  Given the specificity of the VCAA 
notices, as well as the time afforded the appellant following 
the notices to respond, the Board finds that any error in the 
timing of the notices is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected asthma, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 




Factual background

As noted in the Introduction, the veteran's service ended in 
June 1998.  Service connection for asthma was granted in a 
January 1999 rating decision, and was assigned a 
noncompensable evaluation effective July 1, 1998.  This 
evaluation was increased to 10 percent in September 1999.  In 
June 2003, the Board determined that the veteran was entitled 
to assignment of no less than an initial 30 percent rating 
for asthma.  The RO implemented the Board's decision in July 
2003, assigning a 30 percent evaluation effective July 1, 
1998.  This evaluation has remained in effect since that 
time.

Service medical records (which include private medical 
records from Primus Woodbridge and Family Health Center of 
Woodbridge) document periodic treatment for asthma, mostly 
for refills of medication.  He was prescribed inhalers under 
which his symptoms were generally considered controlled.  The 
records show that he was also treated on occasion for upper 
respiratory infections and bronchitis.  Pulmonary function 
tests revealed an FEV-1 ranging from 73 to 97 percent of 
predicted, and an FEV-1/FVC ranging from 84 to 90 percent.

The postservice medical evidence on file includes VA 
treatment records for January 1999 to July 2003; private and 
military hospital medical records for January 1992 to October 
2004 (including from Aquia Family Medical Center, DeWitt Army 
Community Hospital, Primary and Urgent Care, and Woodbridge 
Family Health Clinic); and VA examination reports for October 
1998, October 1999, November 1999, and October 2002.  

The VA and private treatment records reflect ongoing medical 
management of the veteran's asthma, and document only 
infrequent exacerbations.  Most entries pertaining to asthma 
involve authorizing the refill of prescriptions for his 
inhalers.  Most of the other entries involving respiratory 
distress relate to treatment every several months for upper 
respiratory infections, bronchitis, and sinus problems.  
Physical examination consistently showed that his lungs were 
clear.  The records show that he used Proventil (Albuterol) 
and Azmacort on a daily basis for the management of his 
asthma.  The records are silent for any reference to 
respiratory failure or the use of immuno-suppressive 
medication.

At his October 1998 examination, the veteran reported that he 
was using Proventil and Azmacort.  Physical examination 
showed clear lungs, other than for asthma.  The examiner 
diagnosed asthma.  At his October 1999 VA examination, he 
reported using Azmacort and Ventolin for the control of his 
asthma; he described his last asthma attack as occurring in 
August 1999.  Pulmonary function studies were not conducted 
at either examination.

At his November 1999 VA examination, the veteran denied any 
history of hospitalization for asthma, but reported that he 
was seen in the emergency room once in the preceding year for 
shortness of breath requiring treatment with a nebulizer.  He 
denied any other serious attacks and indicated that his 
asthma was otherwise controlled with Proventil and Azmacort.  
He denied any periods of incapacitation.  Physical 
examination of the lungs was negative for any identified 
abnormalities.  The examiner diagnosed asthma, controlled 
with medications.  Pulmonary function testing in December 
1999 disclosed an FEV-1 of 102.6 percent of predicted, with 
an FEV-1/FVC of 81 percent.  

At his October 2002 examination, he reported seeing his 
physician every three to four months, and explained that his 
asthma had required two to three trips to the emergency room 
for exacerbation of his symptoms.  He explained that he used 
Albuterol and Azmacort inhalers daily.  He reported 
experiencing shortness of breath with traversing two flights 
of stairs.  He explained that he had not required a 
prednisone taper in the prior three years.  No abnormalities 
were identified on physical examination.  Chest X-ray studies 
were normal.  The examiner concluded that the veteran had 
bronchial asthma which was moderate in nature, and which 
required the daily use of inhaled bronchodilators and inhaled 
steroids for the control of symptoms.  The examiner noted 
that the veteran occasionally used antibiotics for sinus 
infections and episodes of acute bronchitis.  

Pulmonary function tests performed in November 2002 revealed 
a post-bronchodilator therapy FEV-1 value of 92.9 percent of 
predicted (with a pre-bronchodilator therapy FEV-1 value of 
82.2 percent of predicted), and a post-bronchodilator therapy 
FEV-1/FVC value of 76 percent (with a pre-bronchodilator 
therapy FEV-1/FVC value of 63 percent).

Analysis

The RO evaluated the veteran's asthma as 30 percent disabling 
for the period from July 1, 1998, under 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under that code, a 30 percent rating 
for bronchial asthma requires FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation 
requires FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.

The evidence of record shows that since July 1, 1998, the 
veteran has not experienced at least monthly exacerbations 
requiring a physician's care.  The veteran himself admits he 
has received emergency treatment for asthma on no more than 
three occasions since service, and treatment records on file 
show that he mostly presents either for refills of asthma 
medication, or for the occasional treatment of acute 
bronchitis, nasal problems, or upper respiratory infections.  
While he uses several types of inhalers daily, he is not 
shown to use systemic (oral or parenteral) corticosteroids.

Postservice pulmonary function testing revealed lung 
capacities far above the levels required for a 60 percent 
evaluation.  Indeed, even without bronchodilator therapy (to 
which he responds well), his FEV-1 was at least 82 percent of 
predicted, and his FEV-1/FVC at least 63 percent.  To warrant 
a 60 percent rating based on pulmonary function tests, there 
must be an FEV-1 which is less than 56 percent of predicted, 
or an FEV-1/FVC which is less than 56 percent.

In short, there is no basis under the applicable diagnostic 
code for the assignment of a schedular rating higher than 30 
percent for asthma for the period since July 1, 1998.  
Accordingly, entitlement to an initial schedular rating in 
excess of 30 percent for the service-connected asthma for the 
period from July 1, 1998, is denied.  38 C.F.R. § 4.3.

In granting service connection for asthma the RO assigned the 
veteran an effective date of July 1, 1998.  The Board has 
reviewed the evidence of record, but concludes that the 
veteran's asthma has remained no more than 30 percent 
disabling under any applicable rating criteria for the entire 
period from July 1, 1998.  Fenderson.  

The claim is denied.  


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
asthma for the period since July 1, 1998, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


